Citation Nr: 0003987	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-14 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant served on active duty from February 1962 to 
February 1966.  The instant appeal arose from a January 1998 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO) which denied service connection for 
post-traumatic stress disorder (PTSD).  In September 1998, 
the veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


FINDING OF FACT

The veteran presented lay evidence of inservice stressors and 
was diagnosed with PTSD secondary to his alleged Vietnam War 
experiences.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim for service connection within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), the Court of Appeals for the Federal Circuit held that 
the VA has a duty to assist only those claimants who have 
established well-grounded claims.  The Court has clarified 
that the VA cannot assist a veteran in developing a claim 
which is not well-grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  
Generally, a "well-grounded" claim is one which is 
plausible.  A well-grounded claim for service connection for 
PTSD requires "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).  

The veteran's claims file contains lay statements from the 
veteran detailing several stressful events which he allegedly 
experienced while in the Republic of Vietnam and multiple 
diagnoses of PTSD secondary to the alleged inservice 
stressors.  The Board finds that such evidence establishes a 
well-grounded claim of entitlement to service connection for 
PTSD.  


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  


REMAND

The veteran asserts that service connection is warranted for 
PTSD as he has been diagnosed with the claimed disorder 
secondary to his Vietnam War-related experiences.  In an 
undated written statement received by the RO in October 1997, 
the veteran related that he experienced an number of 
stressful events while stationed at the Da Nang, Vietnam, Air 
Base included preparing a F-100 Super Sabre jet for the use 
of a Captain Hayden Lockhart on a sortie against the enemy; 
the subsequent loss of Captain Lockhart; and observing a 
badly wounded Australian Air Force pilot in a Caribou 
aircraft.  In a February 1998 written statement, the veteran 
clarified the Australian plane "pancaked" on a runway in 
November 1964 and ignited within approximately 450 feet of 
where he was standing.  The veteran stated that he felt the 
blast from the ensuing explosion.   

While the RO requested that the United States Armed Services 
Center for Research of Unit Records (USASCRUR) attempt to 
verify the veteran's statements as to an alleged enemy attack 
on the Da Nang, Vietnam, Air Base, it did not request 
verification of either the loss of Captain Lockhart or the 
November 1964 crash of the Australian plane.  

In Cohen v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) clarified that the provisions of 38 
C.F.R. §§ 4.125, 4.126, 4.130 (1999) adopt the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition 
(DSM-IV) which changes the diagnostic criteria for PTSD from 
an objective to a subjective standard.  The Court held that: 
(1) where there has been an "unequivocal diagnosis of PTSD 
by mental health professionals," the VA must presume that 
the diagnosis was made in accordance with the applicable DSM 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor or stressors and (2) the 
Board must return an examination report to the RO for 
reexamination where it believes that the evaluation was not 
in accordance with the applicable DSM-IV criteria.  The Board 
notes that the veteran has not been afforded a VA examination 
for compensation purposes.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should contact USASCRUR and 
request verification of the loss of 
Captain Hayden Lockhart on a sortie from 
Da Nang, Vietnam, Air Base against the 
enemy and a November 1964 crash of an 
Australian Air Force Caribou aircraft at 
Da Nang, Vietnam, Air Base.  

2.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his psychiatric disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the examiner should 
identify the specific stressors 
supporting the diagnosis.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

3.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his original 
claim for service connection will be 
decided upon the evidence of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD with express 
consideration of the Court's holding in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

